FILED
                           NOT FOR PUBLICATION
                                                                           OCT 25 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


ROSARIO V. ASUNCION,                             No. 14-16804

              Plaintiff-Appellant,               D.C. No. 2:13-cv-02307-GMN-
                                                 CWH
  v.

SPECIALIZED LOAN SERVICING                       MEMORANDUM*
INC., et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                                District of Nevada
                     Gloria M. Navarro, Chief Judge, Presiding

                           Submitted October 20, 2016**
                             San Francisco, California




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          1
Before: CALLAHAN and HURWITZ, Circuit Judges, and MOLLOY, District
Judge.***

      Rosario Asuncion appeals the district court’s dismissal of her second

amended complaint without leave to amend. Asuncion sought to quiet title to

property in the state of Nevada she acquired through a loan, upon which she later

defaulted. The district court dismissed her complaint because she failed to allege

that she had tendered her debt obligations. We have jurisdiction under 28 U.S.C. §

1332 and 28 U.S.C. § 1291, and we affirm.1

                                            I

      We review de novo the district court’s dismissal of Asuncion’s second

amended complaint under Federal Rule of Civil Procedure 12(b)(6) for failure to

state a claim. Pinnacle Armor, Inc. v. United States, 648 F.3d 708, 714 (9th Cir.

2011). Asuncion sought to quiet title under Nev. Rev. Stat. 40.010 “on the grounds

that the Deed of Trust was not properly assigned.” Under Nevada law, “an action

to quiet title requires a plaintiff to allege that she has paid any debt owed on the

property.” Wensley v. First Nat’l Bank of Nev., 874 F. Supp. 2d 957, 966 (D. Nev.



          ***
             The Honorable Donald W. Molloy, District Judge for the U.S. District
Court, District of Montana, sitting by designation.
      1
             Because the parties are familiar with the facts and procedural history,
we restate them here only as necessary to explain our decision.

                                           2
2012) (quoting Lalwani v. Wells Fargo Bank, N.A., No. 2–11–cv–00084, 2011 WL
4574338, at *3 (D. Nev. Sep. 30, 2011)). Asuncion failed to allege that she has

paid the debt owed on the property. The district court correctly held, therefore,

that Asuncion failed to state a claim upon which relief can be granted.

                                           II

      We review the denial of leave to amend a complaint for abuse of discretion.

Telesaurus VPC, LLC v. Power, 623 F.3d 998, 1003 (9th Cir. 2010). “A district

court may deny a plaintiff leave to amend if it determines that ‘allegation of other

facts consistent with the challenged pleading could not possibly cure the

deficiency,’ . . . or if the plaintiff had several opportunities to amend its complaint

and repeatedly failed to cure deficiencies.” Id. (quoting Schreiber Distrib. Co. v.

Serv–Well Furniture Co., 806 F.2d 1393, 1401 (9th Cir.1986)). The heart of

Asuncion’s complaint is the assertion that she does not need to allege that she has

tendered her debt in order to succeed; she has twice amended the complaint

without so alleging. The district court did not abuse its discretion in denying

Asuncion yet another opportunity to amend her complaint.

      AFFIRMED.




                                            3